Redick, District Judge,
dissenting.
I am compelled to dissent from the opinion in this case for the following reasons:
From that portion of the record quoted in the briefs, it seems to me beyond question that the real cause of the flooding of plaintiff’s lands is the filling up of the ditch south of the bridge in question. The raising of the bridge would be of very doubtful efficacy, and at most a temporary makeshift. The passage under the bridge had been several times cleaned out but, because of the lack of spillway to the south, filled right up again. If the bridge were raised, the only result in a few years would be the accumulation of silt on plaintiffs’ lands and upon those south of the bridge. When the bridge was built in 1916 it was adequate for the passage of water as long as the ditch to the south remained open until 1922,
I think the decree of the court requiring the bridge to be raised goes beyond what is necessary to afford plaintiffs all the relief to which they are entitled. It seems clear from the evidence that, if the watercourse above, beneath and below the bridge were cleared out, a sufficient passage-way for the waters would be furnished. Under section 2697, Comp. St. 1922, the overseers of the road district have the power to enter upon the lands above and below the bridge and clean out the natural watercourse and keep it in that condition. In my judgment the decree should order this to be done, rather than to require the bridge to be raised, which would entail considerable unnecessary expense.
Rose, J.
For reasons stated in the dissent of Judge Redick, I am of opinion that plaintiffs were not entitled to the relief granted.